843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe W. FIELDS, Sr., Plaintiff-Appellant,v.Kyle TESTERMAN, Etherage C. Leach, Robert Wooldridge, RandyLockmiller, Ben McGovern, Allen Elliot, and EvelynWells, Defendants-Appellees.
No. 87-6134.
United States Court of Appeals, Sixth Circuit.
April 11, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se plaintiff appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.


4
Seeking monetary relief, plaintiff brought suit alleging violation of his due process rights when his car was impounded and he was arrested and convicted of interfering with the towing of his car.  The district court dismissed the complaint as time-barred.  Upon review, we affirm the district court's judgment for the reasons stated by it in its memorandum opinion dated September 22, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation